Order entered November 30, 2021




                                       In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                 No. 05-21-00530-CV

           IN THE INTEREST OF I.F., E.F. AND F.F., CHILDREN

                On Appeal from the 255th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-19-21932

                                      ORDER

      As directed by this Court, appellant has provided written verification that he

has filed a Statement of Inability to Afford Payment of Court Costs in the trial

court. See TEX. R. CIV. P. 145(b). Accordingly, we ORDER Court Reporter

Yolanda Atkins to file the reporter’s record without payment of costs WITHIN

THIRTY DAYS of the date of this order.

      We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Atkins and all parties.

                                             /s/   BONNIE LEE GOLDSTEIN
                                                   JUSTICE